Citation Nr: 1424821	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-43 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION


The Veteran served on active duty from August 1968 to August 1970.  He died on August [redacted], 2009.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2010 rating decision issued by the RO.

The appellant and her daughter testified at a hearing held at the RO before the undersigned Veterans Law Judge in May 2012.


FINDINGS OF FACT

1.  The Veteran is not shown to have been service connected for any disability prior to his death.  

2.  The Veteran died on August [redacted], 2009 as the result of respiratory arrest due to or a consequence of a lost airway due to or a consequence of an attempted tracheostomy; other significant conditions contributing to death were noted to be end stage heart failure status post (s/p) left ventricular assist device (LVAD) placement and respiratory failure.

3.  The Veteran is not shown to have manifested complaints or findings referable to  a heart disorder in service or for many years thereafter.    

4.  The Veteran is not shown to have had a lung disorder manifested by respiratory failure leading to a lost airway or respiratory arrest during an attempted tracheostomy that was due to  by an event or incident of his period of active service.

5.  The fatal end stage heart failure s/p LVAD placement due to nonischemic heart disease is not shown to be due to an event or incident of this period of active service, to include his presumed exposure to herbicides.

6.  The Veteran is not shown to have manifested chronic liver disease due his episode of hepatitis in service that contributed materially or substantially in producing or accelerating his death.


CONCLUSION OF LAW

The Veteran's death was not caused by a disease or injury that either onset during, or was caused or aggravated by, service.  38 U.S.C.A. §§ 1110, 1310, 5013, 5103A,  5107 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  

The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. 

Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response. Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

Here, the duty to notify was satisfied by a September 2009 letter that was sent to the appellant by the RO.  The letter informed the appellant that her husband was not service connected for any disability at the time of his death and what the evidence needed to show to substantiate a claim for DIC based on a condition not yet service connected.  

It also explained what evidence VA would obtain on the appellant's behalf and what evidence she was responsible for providing in support of her claim.  Notice concerning ratings and effective dates is inapplicable as this is a DIC claim.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The evidence of record includes service treatment records, VA treatment records, private treatment records, and the testimony of the appellant and her daughter at the May 2012 hearing.  

VA was unable to obtain some additional private treatment records because either the appellant did not identify the facility where the Veteran had been treated or because she did not provide the correct authorizations.  However, additional efforts to obtain these records would be futile since the appellant was unable to provide the information and/or authorizations necessary in order for VA to obtain these private medical records.  

Additionally, the Board obtained a medical nexus opinion based on full consideration of the evidence of record and application of sound medical principles which addressed the contentions of the appellant

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the appellant's claim. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection for the Cause of Death

During his lifetime, the Veteran was not grant service connection for any disability.  He died on August [redacted], 2009.  The death certificate lists the cause of death as respiratory arrest due to or a consequence of lost airway due to or a consequence of attempted tracheostomy.  

Other significant conditions contributing to death were identified as end stage heart failure status post (s/p) left ventricular assist device (LVAD) placement and respiratory failure.  A review of VA medical records from the period immediately prior to the Veteran's death indicates that he died during an unsuccessful attempted tracheostomy while waiting for a heart transplant. 

At her hearing, the appellant testified that the Veteran's end stage heart disease was caused by his exposure to herbicides in service or an episode of hepatitis that occurred in August 1969.  She related that the Veteran had a long history of difficulty breathing and for some years prior to his death had episodes of congestive heart failure.  He had been waiting for a new heart for a long time. Someone at one of the hospitals that treated the Veteran told her that exposure to herbicides could cause heart problems. However, she was not aware that the Veteran had any type of heart trouble when he was in service.    

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in, or aggravated by, service either caused or contributed substantially or materially to the cause of death.  

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including certain types of heart disease, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

With regard to claims alleging disability due to exposure to herbicides, a Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service  If a Veteran was exposed to a herbicide agent, certain diseases listed at 38 C.F.R.§ 3.309(e) will be considered service connected even though there is no record of such disease in service.  While ischemic heart disease is one of the disabilities that are considered presumptively related to herbicides, non-ischemic heart disease is not one of the 3.309(e) conditions. 

VA determined that there is no positive association between exposure to herbicides and any condition other than those for which the Secretary specifically determined that a presumption of service connection is warranted.  See  59 Fed. Reg. 341-346 (1994), 61 Fed. Reg. 41442-41449,. 57586-57589 (1996).  Notwithstanding the foregoing, a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown,  34 F.3d 1039, 1044 (Fed. Cir. 1994).

In this case, the Veteran had service in the Republic of Vietnam and is presumed to have had exposure to herbicides based on that service.  However, the service treatment records do not show any records of heart problems, and the Veteran's cardiovascular system was assessed as normal at his separation physical in June 1970. 

The Veteran denied having any history of shortness of breath, chest pain or pressure, or palpitations in a report of medical history conducted in conjunction with the separation examination. 

The service treatment records show that the Veteran contracted infectious hepatitis in August 1969 that resolved with treatment and the Veteran was returned to duty.  The service treatment records do not show any other significant illnesses during the Veteran's service.  The history of hepatitis infection was noted on the Veteran's separation examination report.  

The Veteran's heart problems were apparently discovered many years after service around January 2001 when he presented to a private hospital with atrial fibrillation.  The testing done at that time showed global left ventricular hypokinesis with an estimated ejection fraction of 30-35 percent, moderate mitral regurgitation, and mild tricuspid regurgitation.  

Thereafter, the Veteran's heart problems continued to get worse.  His care was eventually transferred to VA, and the treatment records reflect a long history of worsening non-ischemic cardiomyopathy.  None of the Veteran's VA or private treatment records document ischemic heart disease.  

At the time of his death, the Veteran was in the process of obtaining clearance for a heart transplant.  In July 2009 he was transferred from a VA facility in Boston to a VA facility in Richmond for further evaluation related to a possible transplant.  

According to the appellant, the Veteran was then diverted to a private hospital where surgery, presumably the placement of the LVAD, was performed and then transferred to the VA facility at Richmond.  At the time he arrived at VA in Richmond, he was on respiratory support.  On August [redacted], 2009 doctors attempted to perform a percutaneous tracheostomy when a secure airway was repeatedly lost.  The Veteran died during this procedure.

There is no indication in any of the Veteran's VA or private treatment records that anything that occurred during his service in the Republic of Vietnam or any other time during his military service that caused his heart problems or the episode of respiratory failure that was the immediate cause of death.

The VA obtained a medical opinion that addressed the appellant's contentions in March 2014.  The examiner carefully reviewed the medical record, citing particular symptoms and laboratory results.  He determined that the medical evidence did not suggest evidence of chronic hepatitis and was most consistent with a case of acute hepatitis that resolved long before the Veteran experienced nonischemic cardiomyopathy.  

The examiner noted that the laboratory workup and history showed it was less than 50 percent likely to suggest chronic liver disease as a result of the hepatitis that was treated during the Veteran's active service.  For this reason, the examiner concluded that it was not at least as likely as not that chronic liver disease caused or substantially or materially contributed to the cause of death.    

The examiner also reviewed the history of the Veteran's heart problems.  He explained that a thorough evaluations including a cardiac catheterization in November 2001 showed no coronary artery disease.  A test in January 2001 also had shown no ischemia.  

The examiner further noted that clinical records consistently documented nonischemic cardiomyopathy.  Echocardiograms revealed significant mitral regurgitation and tricuspid regurgitation that were common findings with severe nonischemic cardiomyopathy.  

The VA examiner was unable to find evidence supporting exposure to herbicides causing ischemic heart disease or other heart pathology in this Veteran.  The examiner opined that it was less than 50 percent likely that there was any relationship to herbicides as a causative factor in the Veteran's death.

A review of the record, including the VA medical opinion, does not support the appellant's claims that her husband's death was related to hepatitis that he had in service or otherwise was due to his presumed exposure to herbicides while serving in the Republic of Vietnam.  There is no medical opinion linking the Veteran's death to either chronic liver disease from hepatitis in service or any heart or other medical problem incident to his service.  

As noted, VA concedes a relationship between herbicide exposure and ischemic heart disease, but no such relationship has been found with respect to nonischemic heart disease.  In this case, the Veteran's nonischemic heart disease was diagnosed decades after service so there is no question of onset during the one year post service presumptive period applicable to certain types of heart disease. 

A VA examiner reviewed the entire record and opined that it was less likely than not that either hepatitis in service or exposure to herbicides caused or materially or substantially contributed to the Veteran's death.  

While the appellant may sincerely believe that a disease or injury during service led to her husband's death, her lay opinion is not as probative as that of the VA medical examiner, who applied his specialized medical expertise to a complete review of the facts in this case in arriving at a well-reasoned conclusion.  

The Board considered the benefit of the doubt.  However, the weight of the evidence is against the appellant's claim.  


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
STEPHEN WILKINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


